Name: Commission Regulation (EC) No 2368/96 of 12 December 1996 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: animal product;  European Union law;  economic policy;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|31996R2368Commission Regulation (EC) No 2368/96 of 12 December 1996 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Official Journal L 323 , 13/12/1996 P. 0006 - 0007COMMISSION REGULATION (EC) No 2368/96 of 12 December 1996 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas, because of the current reduced consumption of beef and veal in the Community, prices continue to be low; whereas the situation calls for support measures;Whereas, to that end, certain derogations should be made from Commission Regulation (EEC) No 2456/93 of 1 September 1993 (3), as last amended by Regulation (EC) No 2015/96 (4), in respect of invitations to tender opened in January, February and March 1997;Whereas, in order for intervention to provide a full response to the serious situation on the market, the list of eligible qualities laid down for the United Kingdom should be extended; whereas the abovementioned Regulation should also be supplemented, on an exceptional and temporary basis and for the sake of fairness, to allow the buying-in of carcases of young bovine animals in conformation classes S and E in Member States where production of those classes predominates and the market prices are regularly recorded;Whereas, by way of an exception, the maximum weight provided for in Article 4 (2) (h) of Regulation (EEC) No 2456/93 did not apply for April to December; whereas there should be a gradual return to the weight limit originally laid down;Whereas the closing dates for the submission of tenders is the second and fourth Tuesdays of the month; whereas, in view of the public holidays in March 1997, the closing dates for March and April 1997 should be changed for practical reasons;Whereas, in view of the difficult situation currently facing the beef industry, the increase to be applied to the average market price in order to calculate the maximum buying-in price should be temporarily adjusted to take account, in particular, of increased costs and reduced income in the sector;Whereas the rules on the lodging of securities in the form of cash deposits should be made clearer so as to permit intervention agencies to accept bank cheques;Whereas, in the light of experience, intervention agencies should be authorized to reduce, where necessary, the delivery period for products in order to prevent deliveries relating to two consecutive tenders from overlapping;Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 1. Notwithstanding the first subparagraph of Article 4 (1) of Regulation (EEC) No 2456/93:(a) The additional products not included in Annex III to that Regulation which may be bought into intervention shall be as follows:UNITED KINGDOMGreat Britain- category A, class U2 and class U3,- category A, class R2 and class R3,- category A, class O2 and class O3,- category C, class U3 and class U4,- category C, class O3 and class O4.Northern Ireland- category A, class U2 and class U3,- category A, class R2 and class R3,- category A, class O2 and class O3,- category C, class O3 and class O4.The difference between the intervention price for quality R3 and that for quality O4 shall be ECU 30 per 100 kilograms.The coefficient to be used for converting tenders submitted for quality R3 into tenders for quality O4 shall be 0,914 (middle class).(b) Products in category A falling within conformation classes S2, S3, E2 and E3 in accordance with the Community classification scale may be bought into intervention in Member States which regularly record the prices for those qualities and where classes S and E accounted for at least 50 % of the animals slaughtered in category A in 1995.The coefficients to be used for converting from quality R3 into qualities S2, S3, E2 and E3 shall be 1,356, 1,304, 1,228 and 1,156 (middle class) respectively.2. Notwithstanding Article 4 (2) of Regulation (EEC) No 2456/93:(a) carcases and half-carcases of castrated animals reared in the United Kingdom which are more than 30 months old may not be bought in;(b) forequarters obtained from carcases or half-carcases as referred to in that paragraph may be bought in.3. Notwithstanding Article 4 (2) (h) of Regulation (EEC) No 2456/93, the maximum weight of carcases as referred to in the above provision shall be:(a) for carcases of animals in categories A and C, conformation classes U, R and O:- 380 kg for invitations to tender in January 1997,- 370 kg for invitations to tender in February 1997,- 360 kg for invitations to tender in March 1997;(b) for carcases of animals in category A, conformation classes S and E:- 470 kg for invitations to tender in January 1997,- 460 kg for invitations to tender in February 1997,- 450 kg for invitations to tender in March 1997.4. Notwithstanding the first sentence of Article 10 of Regulation (EEC) No 2456/93, during the period 1 March to 30 April 1997, the deadline for the submission of tenders shall expire at 12 noon (Brussels time):- on the second Tuesday in March,- on the first and fourth Tuesdays in April.5. Notwithstanding Article 14 (1) of Regulation (EEC) No 2456/93:(a) the increase applicable, in accordance with the first sentence, to the average market price shall be ECU 14 per 100 kilograms carcase weight;(b) the increase applicable, in accordance with the second sentence, to the average market price shall be ECU 7 per 100 kilograms carcase weight.Article 2 Regulation (EEC) No 2456/93 is hereby amended as follows:(1) Article 12 (2) is replaced by the following:'2. Notwithstanding Articles 8 (1) and 11 of Commission Regulation (EEC) No 2220/85, securities shall be lodged only in the form of cash deposits as defined in Articles 13 and 14 (1) and (3) of that Regulation.`(2) The following is added to Article 16 (2):'In addition, intervention agencies may, when setting the timetable for deliveries as referred to in paragraph 1 (c), reduce that period to not less than 14 days.`Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.Article 1, with the exception of paragraph 4 thereof, shall apply to invitations to tender opened in January, February and March 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 296, 21. 11. 1996, p. 50.(3) OJ No L 225, 4. 9. 1993, p. 4.(4) OJ No L 269, 22. 10. 1996, p. 16.